NUMBER 13-13-00181-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


BELINDA VALLEJO,                                                    APPELLANT

                                             v.

CAMERON COUNTY,                                                      APPELLEE.


                    On appeal from the 103th District Court
                         of Cameron County, Texas.


                             MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Perkes
                     Per Curiam Memorandum Opinion

       Appellant, Belinda Vallejo appeals an order granting Cameron County’s plea to

the jurisdiction. We dismiss the appeal for lack of jurisdiction.

       By written order signed on February 22, 2013, the trial court sustained the

County’s plea and dismissed the cause. On March 22, 2013, appellant filed her notice

of appeal.
       On April 8, 2013, the Clerk of this Court notified appellant that it appeared the

appeal was not timely perfected. Appellant was advised that, if the defect was not

corrected within ten days from the date of receipt of this Court’s letter, the appeal would

be dismissed. To date, no response has been received from appellant.

       Section 51.014(a)(8) of the civil practice and remedies code permits an

interlocutory appeal from an order that grants or denies a plea to the jurisdiction by a

governmental unit. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (Vernon

2008). Appeals from interlocutory orders, when allowed by statute, are accelerated

appeals.   TEX. R. APP. P. 28.1.      In order to perfect an accelerated appeal of an

interlocutory order, the party is required to file a notice of appeal “within 20 days after

the judgment or order is signed.” Id. at R. 26.1(b). The filing of a motion for new trial,

request for findings of fact and conclusions of law, or any other post-judgment motion,

except for a motion for extension of time filed under Texas Rule of Appellate Procedure

26.3, “will not extend the time to perfect an accelerated appeal.” Id. at R. 26.3, 28.1(b).

       The trial court’s order was signed on February 22, 2013. Under the civil practice

and remedies code, the order was subject to an accelerated interlocutory appeal. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8). Accordingly, appellant was required

to file her notice of accelerated appeal within twenty days of the trial court’s February

22, 2013 order. The record does not reflect that appellant filed a motion for extension of

time under Texas Rule of Appellate Procedure 26.3.          See id. at R. 26.3; see also

Houser v. McElveen, 243 S.W.3d 646, 646-47 (Tex. 2008) (stating that a notice of

appeal should be considered timely if filed within fifteen days after the filing deadline




                                                 2
and accompanied by a motion for extension of time with a reasonable explanation for

the delay).

       We are to construe the rules of appellate procedure reasonably and liberally so

that the right to appeal is not lost by imposing requirements not absolutely necessary to

effectuate the purpose of a rule. See Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex.

1997). Nevertheless, we are prohibited from enlarging the scope of our jurisdiction by

enlarging the time for perfecting an appeal in a civil case in a manner not provided for

by rule. See TEX. R. APP. P. 2; In re T.W., 89 S.W.3d 641, 642 (Tex. App.–Amarillo

2002, no pet.).

       The Court, having examined and fully considered the documents on file,

appellant’s failure to timely perfect her appeal, and appellant’s failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction.     Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).




                                                        PER CURIAM


Delivered and filed the
30th day of May, 2013.




                                                3